DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 29 September 2022 is hereby acknowledged. Claims 1-6 and 9-16 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 29 September 2022. In particular, claim 1 requires a crystalline thermoplastic. For this reason, the present action is properly made final.

Claim Rejections - 35 USC § 112
Claims 2, 4, 5, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 5, and 16 recite the limitations "the longitudinal MD direction and the radial TD direction". There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5, 6, 9-13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/123150 A1 (“Miyoshi”) in view of EP 0170245 A1 (“Cogswell”).
The references to WO 2018/123150 A1 are to US 2021/0198455, the US National stage publication of the PCT application, which is presumed to be an accurate English language version.
	As to claims 1-3 and 13, Miyoshi teaches pellets of a resin composition of a thermoplastic resin and cellulose nanofibers (abstract, teaching resin pellets; claim 1, teaching cellulose fibers having L/D of 30 or greater; para. 0307, reciting diameter of cellulose of 400 nm or smaller, thus nanofibers). Miyoshi teaches that the thermoplastic resin may be crystalline (paras. 0091-0092). Miyoshi teaches the cellulose is surface treated to be hydrophobic, thus hydrophobized (para. 0320). Miyoshi teaches the fibers having a preferable diameter of 1 to 500 nm, which substantially overlaps the recited range (para. 0307), and as such, cellulose nanofibers in the recited range are an obvious modification over Miyoshi. Miyoshi teaches forming pellets by strand cutting from extruded material (para. 0224), thus a pellet having a longitudinal machine direction of extrusion and radial transverse direction.
Miyoshi does not teach the number of void containing pellets required by claims 1 and 3, nor the void volume and Ve/Vc as required by claims 2 and 13. However, Cogswell teaches pellets of fibre reinforced compositions, and teaches that 100 % wetting (that is, complete lack of voids, see Table 1, p. 18), can be achieved by methods including modifying melt viscosity of a thermoplastic polymer forming the pellet (p. 4), and the provision of such wetting provides high strength product. As such, Cogswell teaches the desirability of a lack of voids and techniques for providing complete wetting of fiber-reinforced thermoplastic pellets.
Given the teachings of Cogswell as to the desirability of full fiber wetting, and techniques for achieving this, it would be an obvious modification of the pellets of Miyoshi, including the use of crystalline polymers, to reduce the void content and volume, including to the recited levels.
	As to claim 5, Miyoshi teaches a preferred pellet diameter of 1 to 3 mm, which overlaps the recited range, with a viewpoint of operational stability and workability (para. 0224), and as such, pellets in the recited range are an obvious variation over Miyoshi. Miyoshi teaches forming pellets by strand cutting from extruded material (para. 0224), thus a pellet having a longitudinal machine direction of extrusion and radial transverse direction.
	As to claim 6, by way of example, Miyoshi teaches numerous examples of pellets having cellulose nanofibers in the recited range (Table B5, teaching example having 2-10 wt% of nanofibers in polyamide).
	As to claim 9, by way of example, Miyoshi teaches polypropylene (polyolefin) and polyamide compositions (tables B5, B6).
	As to claim 10, while not exemplified, Miyoshi teaches that thermoplastic resins may include elastomers (para. 0379), and as such, the use of elastomers is an obvious modification suggested by Miyoshi.
	As to claim 11, Miyoshi teaches that the composition further includes cellulose whiskers, which are nanometer size (para. 0127), and crystalline (para. 0119), and having L/D less than 30 (para. 0119), thus cellulose nanocrystals.
	As to claim 12, Miyoshi is silent as to the Tcc-Tcp level. However, since Miyoshi teaches polyamide pellets and hydrophobized carbon nanofibers, the Tcc-Tcp difference would appear to be an inherent quality of the same composition as recited.
	As to claim 15, Miyoshi teaches preparing pellets (for example, see para. 0513), and injection molding to obtain molded articles (para. 0479).
	As to claim 16, Miyoshi teaches a strand cut pellet, where such a pellet has a preferable length between 2 and 10 mm (para. 0224), which includes the recited range. Miyoshi exemplifies lengths of 5 mm (para. 0513). Miyoshi teaches forming pellets by strand cutting from extruded material (para. 0224), thus a pellet having a longitudinal machine direction of extrusion and radial transverse direction.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/123150 A1 (“Miyoshi”) in view of EP 0170245 A1 (“Cogswell”) as applied to claim 1, further in view of JP 2013-180536 A (“Mizuno”).
As to claim 4, Miyoshi teaches forming pellets by strand cutting from extruded material (para. 0224), thus a pellet having a longitudinal machine direction of extrusion and radial transverse direction.
Miyoshi is silent as to an angle between the normal to the cut surface and MD direction. However, Mizuno teaches strand cutting machinery for pelletizing, and teaches a strand cutter 
    PNG
    media_image1.png
    331
    403
    media_image1.png
    Greyscale
 (Fig. 4) having total angle alpha and beta between 55 and 110 degrees, which is calculated to provide an angle from cut surface normal to machine direction of approximately 25 to 55 degrees, which overlaps the recited range. Given the teachings of Mizuno that such angle is a suitable cutting angle for resin pellets, the recited angle appears to be an obvious modification of the resin pellets of Miyoshi.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2018/123150 A1 (“Miyoshi”) in view of EP 0170245 A1 (“Cogswell”) as applied to claim 1, further in view of US 2018/0186970 (“Groos”).
	Miyoshi in view of Cogswell does not teach the use of a crystallization temperature reducing additive. However, Groos teaches the use of antinucleating agent in polyamide, and teaches that these can achieve crystallization temperature reduction in excess of previous antinucleation agents, including examples in excess of 5 degrees (see Table 1). Groos teaches that controlling nucleation is desirable depending on the end use, and can result in better surface quality, including fewer flow lines and improved ageing behavior (para. 0100). 
	As such, the use of antinucleating agents, including those capable of reducing crystallization temperature in the recited range, is an obvious modification given the teaching of Groos as to the benefits thereof.

Response to Arguments
Applicant's arguments filed 29 September 2022 have been fully considered but they are not persuasive. Applicant argues against the combination of Miyoshi in view of Cogswell in that Cogswell does not contemplate a high viscosity and thixotropy, nor the fine fibers. However, while the examples of Cogswell have differences, applicant’s argument does not show why the technique of Cogswell, using low viscosity resins, would not result in the desired lack of voids. The claims are not limiting as to the technique used to eliminate voids.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764